—Judgments, Supreme *240Court, Bronx County (Efrain Alvarado, J.), rendered May 15, 1996, convicting defendant, upon his pleas of guilty, of attempted murder in the second degree, criminal possession of a weapon in the third degree and bail jumping in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 8V2 to 17 years, 3V2 to 7 years, and IV2 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied in all respects. The officers had reasonable suspicion to approach defendant to conduct a frisk, based upon information received from individuals on the street who approached the officers to report that a man with a gun, and who was wanted for a shooting, was at a specific location nearby in the company of two heavy-set Hispanic women. One of the informants gave her name and address, and thus the information she provided was presumptively reliable under the standards for citizen-witnesses (see People v Cantre, 65 NY2d 790). The officers were able to corroborate the information when they saw defendant at the identified location moments later, with two women meeting the reported description. Although the informants had not provided a specific description of defendant, the close temporal and spatial proximity, coupled with the fact that defendant was the only person at the scene accompanied by the two described women, gave the officers reasonable suspicion for a stop and frisk (see, People v Dickerson, 238 AD2d 147, lv denied 90 NY2d 857). We have considered and rejected defendant’s remaining arguments. Concur — Ellerin, P. J., Rosenberger, Williams, Wallach and Andrias, JJ.